              Case 1:20-cv-01343-GHW Document 29 Filed 06/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
JOHN DOE,
                                                                Civil Action No: 1:20-cv-01343 (GHW)
                                   Plaintiff,

        vs.                                                     PROPOSED ORDER
NEW YORK UNIVERSITY,

                                   Defendant.

----------------------------------------------------------- X

          On May 1, 2020, Plaintiff’s Motion to Proceed under Pseudonym was granted (Dkt. No.

 19) (the “Pseudonym Order”). To effectuate the Pseudonym Order, it is further determined that:

        1. The parties shall redact from all public filings the names and likenesses of:

                 a. Plaintiff;
                 b. the complainant in the disciplinary proceeding (Jane Roe);
                 c. the witnesses and other New York University students involved in the
                    disciplinary proceeding brought against Plaintiff; and
                 d. all other information, the disclosure of which could reveal the identity of Plaintiff
                    or Jane Roe.

          2.     The parties must file unredacted versions of all redacted papers under seal through

 the Case Management/Electronic Case Files system (“CM/ECF”);

          3.     All files that reveal the names and/or likenesses of the individuals referenced in

 (1)(a)-(d) above but cannot be redacted, such as audio and video files, must be filed under seal by

 submitting a compact disc to the Courtroom Deputy, or as otherwise directed by Chambers.

          4.     This Order grants the parties permission to file sealed or redacted versions of only

 the materials described above without seeking further permission from this Court. All other

 materials shall be subject to the procedures set forth in the Rule 4.A. of the Individual Rules of

 Practice in Civil Cases of the Honorable Gregory H. Woods.

        DATED:

                                                     UNITED STATES DISTRICT JUDGE
